 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LUIS ALBERTO MENDEZ JIMINEZ,                      No. 2:18-cv-0044-JAM-KJN
12                       Plaintiff,                     ORDER GRANTING IN PART
                                                        PLAINTIFF’S MOTION FOR LEAVE
13           v.                                         TO TAKE DEPOSITIONS
14    COUNTY OF SACRAMENTO, et al.,                     (ECF No. 23)
15                       Defendants.
16

17          On August 1, 2019, the court entertained oral argument regarding plaintiff’s motion for

18   leave to take two depositions (plaintiff has deposed seventeen non–expert witnesses to date).

19   (ECF No. 23) At the hearing, attorney Douglas Gordon appeared on behalf of plaintiff, attorney

20   Nicole Cahill appeared on behalf of County defendants, and attorney Spencer Turpen appeared on

21   behalf of the Regents defendants.

22          After carefully considering the written briefing, the oral argument, and the applicable law,

23   and for the reasons stated on the record at the hearing, IT IS HEREBY ORDERED that:

24          1. Plaintiff’s motion for leave to take the deposition of Lt. Todd Thiessen (ECF No. 23)

25                is DENIED;

26          2. Plaintiff’s motion for leave to take the deposition of Dr. Bruce Gage (ECF No. 23) is

27                GRANTED; and

28          3. As discussed by the parties and the court, plaintiffs are to bear the full cost of Dr.
                                                       1
 1             Gage’s deposition, including any time Dr. Gage bills for preparing or reviewing his

 2             testimony.

 3   SO ORDERED.

 4   Dated: August 2, 2019

 5

 6
     Dated:
 7

 8

 9

10   mend.44

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
